Third District Court of Appeal
                               State of Florida

                         Opinion filed April 27, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1203
                        Lower Tribunal No.17-3843
                           ________________


                 Essential Media Group, LLC, et al.,
                        Appellants/Cross-Appellees,

                                     vs.

                       43 North Broadway, LLC,
                         Appellee/Cross-Appellant.


    An appeal from the Circuit Court for Miami-Dade County, William
Thomas, Judge.

      GPG Law, and Alan G. Geffin, and Christopher Perez-Gurri (Fort
Lauderdale), Wolfe Law Miami, P.A., and Richard C. Wolfe, for
appellants/cross-appellees.

     Seiler, Sautter, Zaden, Rimes & Wahlbrink, and John P. Seiler, and
Steven A. Wahlbrink (Fort Lauderdale), for appellee/cross-appellant.


Before LOGUE, MILLER, and LOBREE, JJ.

     PER CURIAM.
Affirmed.




            2